Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/2022 has been entered.

The claims 1, 5-6, 8, 11-12, 19, 23, 25 and 28 have been amended. Claims 9 and 14-16 are canceled. Claims 1-8, 10-13 and 17-28 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment
Applicant’s amendments fail to address the claim objections. Therefore, the claim objections remain.
Applicant’s amendments have been considered.  However, some of the 112(b) rejections remain.
Applicant’s amendments have been considered.  However, the 101 rejection remains.

Response to Argument
With respect to the 101 rejection, Applicant argues that the amended limitations that include the “concrete steps of training the learning algorithm and communicating cryptographically” provide “the technical solution of dealing with processing of a huge amount of data that is received in various forms from various sources in an open freight market, while improving a speed of the open hardware-software system and securing communications using asymmetric encryption or symmetric encryption” (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner first notes that although the claimed invention addresses dealing with a “huge amount of data that is received in various forms from various sources,” we do not address whether a claimed invention requiring many transactions might tip the scales of patent eligibility, as the claims fall far short of capturing an invention that necessarily handles “thousands, if not millions” of data transactions does not transform a claim reciting only an abstract concept into a patent-eligible system or method (See Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014). Examiner also notes that the claims specify a “learning algorithm” as a sequence of receiving and transmitting/circulating data from one module to the next, without any particularity as to what "processing" each successive module is performing. Although it is alleged that the “learning algorithm” improves the speed of the hardware-software system, the claims do not specify how the “learning algorithm” or even how the “parsing rules” achieve this alleged result. Likewise, the claims do not describe a specific encryption method, but rather generally link encryption technology to the judicial exception. Specifically, the claims do not specify a specific encryption algorithm that details how the data is encrypted and/or how the use of the encryption technology achieves the alleged result of improved data protection. Therefore, Examiner cannot reasonably interpret these amended limitations as providing a technical solution indicative of integrating the abstract idea into a practical application. See the updated 101 rejection below for further clarification.


Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 has a minor typographical error: “wherein the data processing module is adapted to transform the received electronic circular letters into a electronic sea shipping contract.” Examiner suggests amending the embolden claim language to: “… an electronic sea shipping contract.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 19 recites “The system according to claim 18… wherein the application server is adapted to provide one of the following processes in virtual space…” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 27 recites “the method according to claim 25… by displaying space of input data on the decision space.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-13 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed open freight market simulation system in claims 1-8, 10-13 and 17-24 and the claimed method in claims 25-28 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-8, 10-13 and 17-28.

In accordance with Step 2A, Prong One, claims 1-8, 10-13 and 17-28 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more. The independent claim(s) recite(s):
	e-mail sending/receiving media
data on peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with a created personal account of participants of open freight market
data on peculiarities and/or conditions of application for freight transportation, associated with a created personal account of participants of open freight market;
 data on peculiarities and/or conditions of a transportation facility functioning, associated with a created personal account of transport infrastructure subjects; and 
  wherein the data processing module is adapted to generate a complex of the personal accounts of participants of open freight market and a complex of the personal accounts of transport infrastructure subjects, ensuring a functioning of an open freight market, via website and/or via software client, installed on the external device of a user; 
wherein the data processing module is adapted to receive and store data of a complex of the applications for freight transportation and a complex of the applications on the proposals of vessels in form of electronic circular letters using e-mail service and/or using manual input and/or using data carrier through the personal account of participant of open freight market; 
 wherein the data processing module comprises a module of generation of at least one first internal database, containing data on the complex of the applications for freight transportation; 
wherein the data processing module further comprises a module of generation of at least one second internal database, containing data on the complex of the applications on the proposals of vessels; 
wherein the data processing module is adapted to transform the received electronic circular letters into a electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects; 
that contains data of the generated electronic sea shipping contracts, associated with the received applications and/or the personal accounts of users;
wherein the data processing module … recognizes tonnage offering, including data as follows: name and identification codes of vessels, vessel operating characteristics, position of vessels, date of opening of a vessel, requirements to cargos and essential conditions of transaction, and data on demands for tonnage, including the following data: description of cargos, qualitative and quantitative characteristics of cargos, dimensioning specifications, lay can, conditions of transport, significant conditions of transaction, submitting in electronic form prepared in any form via e-mail service and/or via physical media and/or via manual input by means of website and/or via software client; 
wherein the data recognition module has a structure of a learning algorithm comprising a plurality of add-in modules comprising N modules, where N is an integer, the N modules comprising a first module through an Nth module, in sequential chain according to a scheme as follows: source data is received by the first module and generates first processed data, then a second module of the N modules receives the first processed data from the first module and the source data and generates second processed data, then a third module of the N modules receives the second processed data from the second module and the source data and generates third processed data, and this continues until the Nth module receives (N-1)th processed data from an (N-i)th module of the N modules and the source data and generates Nth processed data, such that each module of the plurality of add-in modules processes the processed data from a previous module of the sequential chain and also the source data, wherein the source data is received from databases formed as a result of processing of the received electronic circular letters; and wherein the data recognition module comprises a set of parsing rules and the learning algorithm is trained by applying the parsing rules to the received electronic circular letters, thereby improving a speed of the hardware-software system.
	receiving … data of a complex of applications for freight transportation and a complex of applications on proposals of vessels (offering tonnage) in form of electronic circular letters using e-mail service and/or using manual input and/or using physical media through a personal account of a participant, of the complex of personal accounts of participants of open freight market, in the form of electronic circular letters; 
generation of a number of the relevant applications and data on the peculiarities and/or conditions of the vessels' proposals as to transportation of cargo for further agreement of the contract data by means of message exchange between the personal accounts of participants of open freight market: 
transformation of a number of relevant applications into an electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects, using the data processing module; 
the application data for freight transportation and data of the created electronic sea shipping contract in a database, connected with the central server; and 
sending the electronic sea shipping contract … using the personal account of the participant.
wherein the data recognition module has a structure of a learning algorithm comprising a plurality of add-in modules comprising N modules, where N is an integer, the N modules comprising a first module through an Nth module, in sequential chain according to a scheme as follows: source data is received by the first module and generates first processed data, then a second module of the N modules receives the first processed data from the first module and the source data and generates second processed data, then a third module of the N modules receives the second processed data from the second module and the source data and generates third processed data, and this continues until the Nth module receives (N-1)th processed data from an (N-)th module of the N modules and the source data and generates Nth processed data, such that each module of the plurality of add-in modules processes the processed data from a previous module of the sequential chain and also the source data, wherein the source data is received from databases formed as a result of processing of the received electronic circular letters; wherein the data recognition module comprises a set of parsing rules; and wherein the method further comprises training the learning algorithm of the data recognition module by applying the parsing rules to the received electronic circular letters, thereby improving a speed of the hardware-software system.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for managing and processing data regarding “legal, commercial and financial relationship and interactions between them and/or their representatives, as well as between them and transport infrastructure market participants and/or their representatives, ensuring the sea freight market functioning” (See Applicant’s Specification at pg. 5). Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means,… wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module further comprises at least one database; geo-systems external servers and with geo-devices for receiving/transmitting data (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.); storing data (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” (i.e. “decides an order in which the plurality of vehicles are charged” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer-readable medium and apparatus to receive, store and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment. Additionally, the complex of external devices of users communicating with the at least one central server cryptographically using asymmetric encryption or symmetric encryption, data of the users being encrypted using the asymmetric encryption or symmetric encryption, thereby improving data protection of the hardware-software system recite additional elements that do not describe a specific encryption method, but rather generally link encryption technology to the judicial exception. The claims do not specify a specific encryption algorithm that details how the data is encrypted and/or how the use of the encryption technology achieves the alleged result of improved data protection.

In accordance with Step 2B, the claims only recites the additional elements – an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means, the complex of external devices of users communicating with the at least one central server cryptographically using asymmetric encryption or symmetric encryption, data of the users being encrypted using the asymmetric encryption or symmetric encryption, thereby improving data protection of the hardware-software system; wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module contains connected with the central server at least one database; geo-systems external servers and with geo-devices are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive, store and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted that the courts have recognized that “receiving, processing, and storing data” (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” etc.); and “receiving or transmitting data over a network (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.), e.g., using the Internet to gather data” to be well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner ((MPEP 2106.05d (II)). Also, as noted in the Applicant’s Specification, “The central server can be arranged in cloud storage or of any other kind with the secure operating system. As the external user device one can use cell phone or smartphone, or desktop computer, or laptop, or netbook, or tablet computer, equipped with the central server 1 data exchange facility, data processing facilities and means for displaying data on the screen of an external user device… the system can be connected with any external data bases” (See Specification pgs. 27 and 42). Additionally, the Specification discloses “one can use communication channel encryption procedure (client-server) using HTTPS protocol with TLS (hybrid cryptographic system), consisting of several cryptographic approaches” (See Specification, pg. 34). From the interpretation of the Specification and the MPEP, the claimed additional physical elements perform generic functions (e.g. generic cryptographic functions) of the claimed invention that are operable on a general-purpose computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, the dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies. Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is merely in the manner of “apply it” and thus fails to integrate the abstract idea into a practical exception and therefore is not patent eligible under 35 USC 101.


Allowable over the prior art
Claims 1-8, 10-13, 15 and 17-28 is allowable over the prior art for the following reasons:  Independent claims 1 and 25 recite a particular chain order scheme structure that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to a “wherein the data recognition module has a structure of a learning algorithm comprising a plurality of add-in modules comprising N modules, where N is an integer, the N modules comprising a first module through an Nth module, in sequential chain according to a scheme as follows: source data is received by the first module and generates first processed data, then a second module of the N modules receives the first processed data from the first module and the source data and generates second processed data, then a third module of the N modules receives the second processed data from the second module and the source data and generates third processed data, and this continues until the Nth module receives (N-1)th processed data from an (N-)th module of the N modules and the source data and generates Nth processed data, such that each module of the plurality of add-in modules processes the processed data from a previous module of the sequential chain and also the source data, wherein the source data is received from databases formed as a result of processing of the received electronic circular letters; wherein the data recognition module comprises a set of parsing rules,” thus rendering claims 1 and 25 as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 112 and 101, as noted above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kluss (6,463,419): A ship chartering system is implemented on a computer or telecommunications network, such as the Internet, and is meant to supplement or replace services offered by current shipping brokers. The system allows a charterer to locate acceptable ships, receive bids from ship owners, and negotiate contract terms for their cargo. Ship owners are able to update their ship positions and cargo capabilities, add new ships to a database of available ships, and bid on the transportation of cargo entered by a charterer in an open market solicitation. In a preferred embodiment, both charterers and ship owners must subscribe to the system in order to access and participate in it.
Clarke et al. (US 2016/0335593): A method, system, and computer program product provides efficient matching of shipments with carriers and real time online tracking of shipments. The method includes receiving a carrier input that includes a desired end destination of an equipment of the carrier, and a processor locating at least one available shipment having one of (i) a shipment pick-up point within a pre-established, shipment pick-up zone and (ii) a shipment delivery point within an acceptable shipment drop-off zone of the desired end destination.
Smith (US 2010/0295679): A method for scanning and securing a container including a plurality of at least partially composite panels defining an interior volume is disclosed. The method includes: storing unique identification information in an identification element within container; sealing the container; monitoring the container for intrusion; without breaching the seal of the container, remotely identifying the container based on the unique identity information without breaching the seal of the container; without breaching the seal of the container.
Markham (US 2017/0310674): The disclosure reveals a system having secured electronic access. The system may have one or more vehicle buses, one or more electronic control units on a vehicle connected to the one or more vehicle buses, a security module connected to the one or more vehicle buses, and a vehicle access port connected to the security module. An accessing entity may attempt connection to the vehicle access port. Messages injected or extracted by the accessing entity may be authorized or unauthorized at the security module based on a security policy.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683